Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10, 12-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 20130212477) in view of Eide et al. (US 20080209480, hereinafter Eide), Li et al. (US 20070091093, hereinafter Li), Gossweiler et al. (US 20080270449, hereinafter Gossweiler) and Ortiz et al. (US 20120167001, hereinafter Ortiz)
Regarding claim 1, “A device comprising: a processing system including a processor; and a memory accessible to the processor, the memory storing instructions that are executable by the processor to cause the processor to perform operations, the operations comprising” Averbuch teaches (¶0006) a system that integrates digital video content with object-oriented scripts (hotspots); (¶0017, ¶0023, and claim 11) a digital media reproduction device may be a computer (a computer implies processor, memory, and software.) 
As to “receiving media content” Averbuch teaches (¶0017 and ¶0030) digital media reproduction device 10 is capable of playing streamed media.
As to “obtaining an overlay file that includes overlay data… wherein the overlay data comprises first overlay data for a first resolution associated with a first version …of the media content” Averbuch teaches (¶0032) markers are defined a collection of data points that describe and facilitate the display of graphical markers on a display device in the context of 2D location within the dimensions (i.e., resolution) of the visualized on screen video content; (¶0037) the system can retrieve hotspot information, which contains the display information regarding to the item on the display device, such as the top-left correlating position and the width and height of the display window; (¶0028, ¶0046, ¶0032) hotspots/markers defining XY coordinates the location of the object in the frame/timestamp coordinates when the object first appears in the video; (¶0035) metadata layer includes coordinates; (¶0037) system retrieves the relevant FPID file and the metadata file from the storage and compares the media reproduction device’s timecode with the time code of the metadata, the system can also retrieve the hotspot (window display area/video embedded entity marker) information, which contains the display information regarding to the item on the display device, such as the top-left correlating position and the width and height of the display window; 
Averbuch alone does not teach media content “wherein the media content is of a particular resolution associated with a particular version of multiple versions of the media content.” However, Eide teaches (¶0045) retrieve appropriate pixel grid map relevant to the video’s file format and resolution; pixel grid map is a transparent overlay on the video screen that identifies the X, Y coordinates of any object in a given video scene for a particular format and resolution.
Averbuch does not teach that the overlay file that includes “overlay data for the multiple versions of the media content” that the first resolution is associated with a first version “of the multiple versions of the media content and second overlay data associated with a second resolution of a second version of the multiple versions of the media content, and wherein the first overlay data comprises a first coordinate for an object in the first version of the media content and the second overlay data comprises a second coordinate for the object in the second version of the media content.” “However, Eide teaches (¶0045-¶0046) a pixel grid map 340 that is an overlay on the video screen that identifies the X, Y coordinates of any object in a given video scene, those coordinates are referenced by the database 220 to verify and track user selections of objects 650, and to appropriately track groups of related pixels that constitute a single object (i.e., entry associated with a particular object), such as a person or a vehicle; (¶0071) the system database 220 would maintain records of pixel grids (i.e., subset of entries/records) of multiple resolutions for any given video 510, for instance system can apply a pixel grid for 1024x768 resolution as well as a pixel grid for 320x240 resolution. Since, different pixel grid maps are for different resolutions and allow for the ‘same ability to interact with encoded objects’ the corresponding coordinates for a first and second resolution will inherently be different/scaled down.”
As to “selecting the first overlay data based on a determination that the particular resolution corresponds to the first resolution.” Eide teaches (¶0071) when a video is loaded in a media player a process queries the database which would identify whether an identical video has been registered in the database, if so the system would apply a known pixel grid to that video by recognizing the video’s screen resolution.  
As to “based on the selecting, providing the media content and first instructions to a display according to the first overlay data, wherein the display is communicatively coupled to the device, and wherein the display presents the first version of the media content on the display and presents the object according to the first coordinate of the first overlay data and the first instructions” Eide teaches (¶0071) and apply a pixel grid appropriate to the screen size, useful for technologies for portable video devices, such as iPod.RTM., cellular phones, PDAs, and other hand-held media players. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system that integrates digital video content with hotspots as taught by Averbuch with the pixel grids coordinate information for multiple resolutions/formats as taught by Eide in order to for overlay selections to be properly translated and supported across a plurality of devices, thus providing the service to a wider audience.
Averbuch and Eide do not teach “and wherein an overlay display for the object, comprising a bounding box associated with the first coordinate and containing the object, is invisible until detection of a first user-generated input involving hovering of a pointer within an area of the bounding box” and “detecting the first user-generated input; and based on the detecting the first user-generated input, causing the overlay display comprising the bounding box to become visible without causing another overlay display comprising another bounding box associated with another coordinate and containing another object, to be visible; pausing a playback of the media content responsive to the causing the overlay display comprising the bounding box to become visible” Li teaches (¶0039) as the user hovers the interface icon over regions of the video display that are associated with a hyperlink, the regions may be represented by a shape such as a rectangle (i.e., bounding box). The region and the shape in particular, may be highlighted and presented to the user (e.g., the rectangle is outlined and shown to on the display). As the interface icon enters the region or shape, the video may be slowed or paused, allowing the user to place the interface icon over the region. Other information may also be presented or displayed, including the name of the URL, and information describing the object. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system that integrates digital video content with hotspots as taught by Averbuch and Eide with the highlighting and pausing the hotspots as taught by Li for the benefit of allowing users to know where to place the interface icon/cursor to get additional information and giving users time to place the interface icon/cursor on said location whilst not missing the content.
Averbuch, Eide, and Li do not teach a bounding box remaining invisible until detection of hovering is “for longer than a first threshold time.” However, Gossweiler teaches (¶0078) box may be generated, for example, when a user hovers a mouse pointer over a particular cell for a sufficient period of time. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system that integrates digital video content with hotspots that are highlighted with a shape such as a rectangle/bounding box when hovered over as taught by Averbuch, Eide, and Li with the triggering the appearance of the shape/box based on hovering for more than a preset period of time as taught by Gossweiler for the benefit of not obscuring the media content.
Averbuch, Eide, Li, and Gossweiler do not teach “detecting a second user-generated input involving further hovering of the pointer within the area of the bounding box for longer than a second threshold time; and based on the detecting the second user-generated input involving the further hovering of the pointer within the area of the bounding box for longer than the second threshold time, automatically causing a voice or video call connection to be established between the device and an external communication system and causing the display to present call identification information relating to the voice or video call connection.” However, Ortiz teaches (¶0082-¶0085) selection event can trigger bringing up the persons contact information, personal notes, and can even initiate contact through telephone, video chat, text message, or some other means. Additionally, lingering the cursor (or a sensed finger over a touch sensitive screen) over a face can bring up that person's information; (Fig. 5) includes call identification information (e.g., name of person in the call/video image of the person); (¶0069) Returning to FIG. 1, aiming at a selectable scene element can result in a "selectable" cursor being displayed. The selectable element can be selected by letting the cursor linger over the selectable element, awaiting a "select this" query to pop up and pointing at that; (¶0092) box can be displayed in response to a "hover" type event that is triggered when the finger remains with the selectable zone for more than a preset time period; (¶0070) zone executable code can be triggered when the cursor enters a selectable zone, leaves a selectable zone, lingers in a selectable zone, or when a selection type event occurs when the cursor coordinate is inside a selectable zone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system that integrates digital video content with hotspots that are highlighted when hovered over as taught by Averbuch, Eide, Li, and Gossweiler with the initiating a telephone/video chat as taught by Ortiz for the benefit of allowing users to perform a call without having to lookup a corresponding number and manually input the phone number.

Regarding claim 3, Averbuch, Eide, and Li do not teach “The device of claim 1, wherein the bounding box comprises one or more curved sides.” Gossweiler teaches (Fig. 1B) a curved box. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system that integrates digital video content with hotspots that are highlighted with a shape such as a rectangle/bounding box when hovered over as taught by Averbuch, Eide, and Li with the curved/rounded box shape as taught by Gossweiler the benefit of providing an interface that is visually appealing to certain users.

Regarding claim 5, “The device of claim 1, wherein the operations further comprise providing third instructions to the display according to the second user-generated input, and wherein the display presents a menu of user actions according to the third instructions.” Averbuch teaches (¶0033) that product display layer contains hotspots that allow the user to highlight the product(s) to obtain information (i.e., first user input performed regarding the object), to make a purchase selection (i.e., second user input performed regarding the object) and to perform other actions with the product (i.e., third+ user input performed regarding the object); (¶0047) compact gallery with additional information.

Regarding claim 6, “The device of claim 5, wherein the user actions comprise social network actions, sharing a portion of the media content, transmitting an advertisement regarding the media content, or a combination thereof.” Averbuch teaches (¶0047) displayed additional information can be shared using social media. 

Regarding claim 7, “The device of claim 1, wherein the operations further comprise providing object information to the display according to one of the user-generated inputs, and wherein the display presents the object information.” Averbuch teaches (¶0047) displaying additional object information.

Regarding claim 10, A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising” Averbuch teaches (¶0006) a system that integrates digital video content with object-oriented scripts (hotspots); (¶0017, ¶0023, and claim 11) system includes a digital media reproduction device that may be a computer (a computer implies processor, memory, and software.)
The remainder of claim 10 is similar to claim 1, therefore its rejection is similar to claim 1.

Regarding claim 12, its rejection is similar to claim 5.

Regarding claim 13, its rejection is similar to claim 6.

Regarding claim 17, its rejection is similar to claims 1 .

Claims 2, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, Eide, Li, Gossweiler, and Ortiz in view of Vehovsky et al. (US 20140325359, hereinafter Vehosvsky)
Regarding claim 2, Averbuch, Eide, Li, Gossweiler, and Ortiz do not teach “The device of claim 1, wherein the operations further comprise based on detecting a third user-generated input, causing the display to present social media information usable to effect transmission of at least a portion of the media content to a social network server; after the causing the display to present the social media information, receiving, at a particular playback time of the media content, a subsequent user-generated input that selects the social media information; and based on the receiving the subsequent user-generated input, generating a clip of the media content, wherein the clip includes only a portion of the media content that spans from a first playback time that is a third threshold time prior to the particular playback time to a second playback time that is a fourth threshold time after the particular playback time.” However, Vehovsky teaches (¶0047) the user may select a start time segment, e.g., 2:10, of the video playing and an end time segment, e.g., 2:25 seconds, of the playing video. The quote component 29 may grab a copy of the video between 2:10 seconds and 2:25 seconds and allow the user to share the grabbed video and share the selected video via the user's social media accounts. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system that integrates digital video content with hotspots as taught by Averbuch, Eide, Li, Gossweiler, and Ortiz with the sharing the selected video clip via social media accounts as taught by Vehovsky for the benefit of allowing the user to enjoy their favorite media moments with friends.

Regarding claim 11, its rejection is similar to claim 2.

Regarding claim 18, its rejection is similar to claim 2.

Claims 4, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, Eide, Li, Gossweiler, and Ortiz in view of Abecassis (US 20130163960.)
Regarding claim 4, “The device of claim 1, wherein the object is associated with a certain playback time in the first version of the multiple versions of the media content,.” Averbuch teaches (¶0032) the product display layer is a specific interface format of interface layered on top of and time-synched with the video content, which is also spatially and temporally synched with hotspots in the video content
Averbuch, Eide, Li, Gossweiler, and Ortiz do not teach “wherein the object is associated with the certain playback time in the second version of the multiple versions of the media content, and wherein the object is associated with a playback time in a third version of the multiple versions of the media content that is different from the certain playback time.” However, Abecassis teaches (¶0004, ¶0053, ¶0161, ¶0188) one of a plurality of different content versions (e.g., a director’s cut or unrated version and an “R” rated version) and “variable content video” a video characterized by a nonlinear architecture (if the sequences are nonlinear the items objects appearing in them are also nonlinear); (¶0060-¶0061) identification of objects/items on screen; (¶0058) teachings applied to a variable content video. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system that integrates digital video content with hotspots as taught by Averbuch, Eide, and Kim with the multiple version/variable content video as taught by Vehovsky for the benefit of providing both kids enjoying a PG rated version and adults enjoying an R rated version additional information.

Regarding claim 14, its rejection is similar to claim 4.

Regarding claim 19, its rejection is similar to claim 4.

Claims 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, Eide, Li, Gossweiler, and Ortiz in view of Tang (US 20150248918.)  
Regarding claim 8, Averbuch, Eide, Li, Gossweiler, and Ortiz do not teach “The device of claim 1, wherein the media content is streamed from a headend device.” However, Tang teaches (¶0075) content source is equipment from a cable system headed. Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the system of Averbuch, Eide, Li, Gossweiler, and Ortiz with the headend as taught by Tang for the benefit of reaching users over cable television.

Regarding claim 15, its rejection is similar to claim 8.

Regarding claim 20, its rejection is similar to claim 8.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, Eide, Li, Gossweiler, Ortiz, and Tang in view of Daniels (US 20090060450.)  
Regarding claim 9, “The device of claim 8, wherein the operations further comprise responsive to pausing, recording data packets of the media content for subsequent playback.” However, Daniels teaches (¶0021) A viewer that wishes to learn more about an advertised product, such as an automobile, merely has to click his remote control to get the advertiser's information pages displayed. The instant the information page is available for viewing, the display of the program is paused, and time shifting recording of the program begins. Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the system of Averbuch, Eide, Li, Gossweiler, Ortiz, and Tang with the pausing and recording as taught by Daniels for uses not to miss out on the content, enable subsequent viewing in a time-shifted manner.

Regarding claim 16, its rejection is similar to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu et al. (US 20070274300) – Relevant to claim 1 - (¶00049, ¶0028) automating of a call in response to a user hovering over or selecting a telephone number within content of a user interface; (0053) requires the user to select the phone number to initiate the call
Rothschild (US 20120246184) – Relevant to claim 1 - (¶0068, ¶0074) when a hotspot is selected transmitting media file (which includes telephone number) to a user device
Dabous et al. (US 20150071601) – Relevant to claim 1 - (¶0069) When the user hovers over the electronic cue 160, 170, 235 then the icon portion 230 of the electronic cue 160, 170, 235 spins/animates to display a logo for a particular type of vehicle and the flyout portion 240 may appear with a specific call to action. In addition, an icon portion 230 and a flyout portion 240 may animate after a per-determined amount of time without needing user interaction. The electronic cue 160, 170, 235 may also be associated with a voice over IP (VoIP) application. The icon portion 230 may refer a logo or text for a provider of the VoIP and the flyout portion 240 may provide a link to make VoIP call via the provider and may insert a phone number, username, or other contact information to make the call. As another example, may provide an electronic cue 160, 170, 235 "click to call" function where a user interaction with the icon portion 230 may initiate a VoIP program and may insert related phone number or other contact into the VoIP application to trigger call. A user may press a "call" button to initiate the call.
Morris et al. (US 20090077459) – Relevant to claim 1 – (¶0024 and Fig. 1A) hover information to be displayed when the cursor hovers over the hotspot for a predetermined time period

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425